Title: From Benjamin Franklin to Schweighauser, 16 February 1779 [i.e., 17]
From: Franklin, Benjamin
To: Schweighauser, Jean-Daniel


Sir
Passy. febry. 16. [i.e., 17] 1779
Your favor of the 11th inst. is before me. There are so many Difficulties about the Saltpetre, and as I do not learn that it is at Present much wanted in America, I am half inclin’d to dispose of it where it lies. Be so good as to inquire what it will fetch, & send me word.
You will be so good as to comply with the Orders of the Navy Board, respecting the fitting of the Alliance for Sea. But it will be well to keep a close Hand, and not furnish more than is absolutely necessary: The Captains of frigates being apt to demand extravagantly, & some of them having put us to immense Expence without Reason.
Your Bills for 30,000 Livres have been accepted. The Commission here being at present solely to me, your future Correspondence relating to the Business of the United States, will be directed accordingly; and I hope it will henceforth be continued with more Punctuality & Dispatch. The necessity of consulting several Persons has heretofore occasion’d some Delays. I have the Honor to be &c
M. Schweighauser(NB. dated by error the 16. wrote & sent the 17)
